LARSEN, Justice,
concurring.
For the reasons expressed in my dissenting opinion in Commonwealth v. Tate, 495 Pa. 158, 176-77, 432 A.2d 1382, 1391-92 (1981), I would affirm the order of the Superior Court. As I stated in Tate:
*40Every citizen of this country and Commonwealth has a right to hold whatever political, religious, social and philosophical beliefs and viewpoints that he or she chooses, and should also be free to entertain similar-minded persons on their own private property and domain without interference from others. Muhlenberg College is a private corporation and, as such and like all other private citizens of this Commonwealth, should have the right to invite whom it wishes onto its own property and to exclude any other private persons from entering on that property. To carve out exceptions to this right and to engage in the majority’s “balancing” of constitutional interests vis-a-vis private citizens creates for property owners confusion and uncertainty in the law, and chills the exercise of property rights.
Id., 495 Pa. at 176-77, 432 A.2d at 1391.